DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive. The applicant’s only argument is that the Dickson reference does not “provides cooking instructions to the user based on the ingredient weight”. Looking to the applicant’s own specification to see what this statement means, the examiner cannot find any place in the written description or elsewhere that elaborates on what this vague, open-ended statement might mean. The last page of applicant’s written description simply repeats this claim language almost verbatim, and then moves on without giving any examples or specific method steps for carrying out this vague command. In other words, this statement could mean almost anything, as there is no specific explanation of what it means. Looking at the end of paragraph 0032, the Dickson reference states that “[i]n one example, scale 105 transmits weight data related to the container 110 as a baseline for adding ingredients to container 110 as part of carrying out a recipe [emphasis added].” It is the examiner’s position that instructing the user on how much of an ingredient to add or subtract is an “instruction” to the user in the sense that applicant seems to define it, and if not, then why not? Where in applicant’s application may be found a specific definition of what an “instruction” is, and what it is not? Applicant’s claim language is sufficiently broad enough to read upon what is disclosed in the prior art.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 3-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dickson,
Jr. et al (US PGPub # 2017/0035249) in view of Loic (US PGPub # 2013/0241743). With respect to claim
1, the Dickson reference discloses a cooking assistance device (¶ 0002) comprising: a weighing
apparatus (105); an identifying unit (130) for identifying a kitchen appliance (110) or utensil placed on
the weighing apparatus for obtaining a dry weight of the kitchen appliance or utensil either received
with the identification or obtained based on the identification (¶ 0033); a calculating unit (1310) for
calculating a weight of food contained by the kitchen appliance or utensil based on a dry weight of the
identified kitchen appliance or utensil (¶¶ 0034-0037); and a communications unit (1385) for
communicating the weight of food to a cooking aid device for providing cooking instructions to a user
which depend on the weight of food (¶¶ 0014, 0031-0032, & 0091). The difference between the
claimed device and the system of the Dickson reference is that the identifying unit identified the kitchen 
appliance by using its dry weight to look up the identification of the appliance, instead of obtaining an
identification number from the appliance and looking up its tare weight. However, it was well known to
program an appliance to identify itself with an electronic identifier, as shown by the example of the Loic
reference (¶¶ 0029 & 0048); therefore it would have been an obvious alternative design to program the
identifying unit of Dickson to obtain an identification number from the appliance and looking up its tare
weight instead.
	With respect to claim 3, Dickson shows the cooking aid device (115).

	With respect to claim 4, the Dickson reference shows a processor (1310) and display (1335)
for showing cooking instructions (¶¶ 0088-0089).
	With respect to claim 5, Dickson’s cooking assistance device has a user interface (1345).
	With respect to claim 6, Dickson discloses wireless communication (¶ 0011), as does Loic (¶¶
0001-0003, 0007-0011, 0038).
	With respect to claim 7, RFID chips were an old and well-known way to electronically identify
an object, so it would have been obvious to use an RFID chip and reader to identify appliance types.
	With respect to claims 8 & 9, programming the appliance to communicate instructions
wirelessly to and from the cooking assistance device would have been obvious to the ordinary
practioner to further automate the cooking process to reduce user errors.
	With respect to claims 10, 11, and 13-14, the method of use would have been inherent to the
device disclosed.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dickson, Jr. et al
(US PGPub # 2017/0035249) in view of Loic (US PGPub # 2013/0241743) as applied to claims 1, 3-11, 13,
and 14 above, and further in view of Palmer et al (US PGPub # 2016/0048720). Providing a docking station for a cooking aid device was old and well known as shown by the example of Palmer (¶ 0032),
and it would have been an obvious modification to the system of Dickson to provide a standard docking
station for the smartphone (115) to extend its battery life.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/               Primary Examiner, Art Unit 2855